Citation Nr: 1520653	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected right fifth toe, status post fracture with thickened cortex and slight deformity of the metatarsal base (right fifth toe fracture).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  The RO issued a Statement of the Case (SOC) in June 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2014 and October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's bilateral hip disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected right fifth toe fracture.





CONCLUSION OF LAW

Service connection for a bilateral hip disorder, to include as secondary to the service-connected right fifth toe fracture, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran of the requirements for establishing secondary service connection.  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His personnel records and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  A September 2006 letter from SSA informed VA that the Veteran had never applied for disability benefits.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  


Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the RO.  Some copies of the STRs are in the claims file, but not all.  A formal finding that a complete copy of the STRs was unavailable was issued in February 2010, and the Veteran was informed of this unavailability in January 2010.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in August 2010, April 2014, and December 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its March 2014 and October 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in April 2014 and December 2014.  Additionally, the remands included readjudicating the claim, which was accomplished in the August 2014 and February 2015 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran contends that his bilateral hip disorder is related to his service-connected right fifth toe fracture.  Specifically, the Veteran asserts that his right fifth toe fracture has altered his gait which in turn has affected his bilateral hips.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in August 2010 and December 2014, the Veteran was diagnosed with arthritis of the hips.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the RO.  A formal finding that a complete copy of the STRs was unavailable was issued in February 2010, and the Veteran was informed of this unavailability in January 2010.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.  The few STRs that are located in the claims file are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's right hip.

The first post-service relevant complaint was in an April 2008 private treatment record, which documented that the Veteran had arthritis of the right hip.  Arthritis of the left hip was not documented until later treatment visits.  At the April 2008 visit, the Veteran did not report arthritis of the right hip since his active military service.  Again, the Veteran's active duty ended in 1962.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the probative evidence of record is negative.  

Specifically, on VA examination in August 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the bilateral hip osteoarthritis was not related to the Veteran's active military service, nor a military service injury.  The examiner noted that the Veteran had a fall from a ladder in 2003, which he did not report at the August 2010 VA examination, and a motor vehicle accident in another year, which the Veteran could not recall at the August 2010 VA examination.  The examiner stated that at the Veteran's age of 69, hip osteoarthritis was not uncommon with aging, especially with multiple traumas over the years.

The VA examiner clearly reviewed the evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current arthritis - namely, age and multiple traumas.  The treatment records do not provide contrary evidence.  Thus, direct service connection is not warranted.  

Additionally, the Veteran's claim cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2008, over forty years after the Veteran's military separation in 1962.  Further, the STRs do not show that the Veteran developed chronic arthritis of the hips during his active military service.  While the Board acknowledges that all of the STRs are not of record, those that are of record do not document any arthritis of the hips.  The Veteran also does not assert that his arthritis of the hips began during his active military service.  When the Veteran was first treated post-service in 2008, he did not indicate that his bilateral hip disorder had been present since his active military service.  Significantly, at the December 2014 VA examination, the Veteran reported the onset of hip pain in his 30s with progression.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that there is no credible evidence of continuity of symptomatology since service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

The Veteran is also not entitled to presumptive service connection for arthritis of the hips.  As stated above, the earliest post-service medical treatment records are dated from 2008, and the Veteran was separated from the active duty in 1962.  No diagnosis of arthritis of the hips was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.

The first element of secondary service connection requires evidence of a current disorder.  As noted above, a current diagnosis has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for a right fifth toe fracture.  The Veteran is not currently service-connected for any other disabilities, to include his knees, right leg, or right leg length discrepancy.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical opinions of record on the issue of secondary service connection are negative.  

Specifically, in April 2014, the Veteran was provided a VA examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner opined that the bilateral hip disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right fifth toe fracture.  The examiner added that it was not probable that the Veteran's "benign appearing though kiltered right foot" was the cause of his bilateral hip arthritis.  The examiner reasoned that at his August 2010 VA examination, the Veteran's X-ray of the right hip showed early arthritis of the hip.  At the April 2014 VA examination, the Veteran walked bent forward a bit and had trouble getting up from a chair.  He could walk only an average of 200 yards because he had two knee replacements previously (not service-connected), had deformity of his right foot, and had a right leg that was an inch shorter than the left leg (not service-connected).  His right fifth toe fracture was solidly healed with adduction and there were no undue callosities of the foot.  The examiner did not offer an opinion as to whether the Veteran's current bilateral hip disorder was permanently worsened by his service-connected right toe disability. 

Thus, in accordance with the Board's remand, the Veteran was provided another VA examination in December 2014.  At the examination, the Veteran reported an onset of hip pain when he was in his 30s with progression.  The Veteran described right more than left hip discomfort.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was less likely than not that the Veteran's bilateral hip osteoarthritis was permanently aggravated by his service-connected right toe disability.  The examiner reasoned that the Veteran's right toe disability was not observed at the December 2014 VA examination or reported in previous Compensation and Pension foot examinations to alter the Veteran's gait.   The examiner stated that altered gait related to the (non-service-connected) leg length discrepancy was more likely to aggravate the bilateral hip disorder.  The examiner found that the Veteran's service-connected right foot disability did not cause leg length discrepancy "based on measurement for leg length is proximal to the SC right foot disability."

The VA examiners clearly reviewed the evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided an alternative theory to address the etiology of the current bilateral hip disorder - namely, the non-service-connected knee replacements and non-service-connected leg length discrepancy.  There is no positive medical opinion evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's and his roommate's arguments in support of the Veteran's claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's roommate is also a retired nurse, and thus is competent to speak about specialized medical knowledge in line with her prior profession.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran and his roommate are competent to state that the Veteran's bilateral hip disorder began during his active military service, the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this determination, the Board does not find the lay and nurse statements concerning the etiology of the bilateral hip disorder to be probative, since the Veteran's limited STRs make no reference to a hip injury, since the Veteran does not allege that he injured his hips in service, since the Veteran first sought treatment for a hip disorder in 2008, more than 40 years after his separation from the active duty, and since at the December 2014 VA examination, the Veteran reported the onset of hip pain in his 30s with progression.  As discussed above, there is no credible evidence of continuity of symptomatology since service.  Thus, the relevant inquiry is whether a bilateral hip disorder manifesting decades after the Veteran's discharge from service is otherwise etiologically due to an event of the Veteran's military service.  Given the gap in time, the intercurrent injuries, and the nature of the disability, expert evidence is necessary to establish a causal link between the Veteran's bilateral hip disability and his military service.  Here, the Board finds the opinion rendered by the VA doctor in 2010 to be more probative than the Veteran's opinion and the nurse's opinion given the doctor's greater expertise and higher medical education.  Also, the VA examiner's opinion is based on sound medical principles.  For these reasons, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hip disorder is not related to service. 

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's service-connected right fifth toe fracture caused or aggravated his arthritis of the hips, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.  Additionally, the Board notes the statements from the Veteran's roommate, who is also a retired nurse.  However, the nurse merely provided her observations of the Veteran's behavior and did not provide a medical opinion.  Additionally, the nurse did not provide any credentials to support a finding that she has specialized medical expertise in the area of arthritis/joints to provide a competent medical opinion on this subject.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking the Veteran's bilateral hip disorder to his service-connected right fifth toe fracture have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current bilateral hip disorder was not related to his service-connected right fifth toe fracture.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected right fifth toe, status post fracture with thickened cortex and slight deformity of the metatarsal base, is not warranted.

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected right fifth toe, status post fracture with thickened cortex and slight deformity of the metatarsal base, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


